J-S43018-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: E.S., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 683 MDA 2019

          Appeal from the Dispositional Order Entered March 26, 2019
       In the Court of Common Pleas of Berks County Juvenile Division at
                        No(s): CP-06-DP-0000029-2019


BEFORE:      GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY DUBOW, J.:                            FILED SEPTEMBER 30, 2019

        Appellant, A.S. (“Mother”), appeals from the March 26, 2019 Order that,

inter alia, found by clear and convincing evidence that Mother was a

perpetrator of child abuse against her infant daughter, E.S. (“Child”). Upon

careful review, we affirm.

        The following factual and procedural history is relevant to this appeal.

In October 2018, Mother gave birth to Child, her fourth.1         At birth, Child

weighed 6 pounds, 4 ounces pounds and was in the 18th percentile on the

growth chart for newborn babies. Mother took Child to a one-week checkup

appointment at the primary care physician (“PCP”), who instructed Mother to

return in 30 days. Mother did not return to the PCP with Child until January


____________________________________________


1   Child’s biological father is unknown.



*    Former Justice specially assigned to the Superior Court.
J-S43018-19



4, 2019. Upon evaluation, the PCP noted that Child appeared cachectic2 with

little subcutaneous fat and immediately referred Child to the Emergency Room

at Tower Health Systems Reading Hospital (“Hospital”).            At Hospital, Child

weighed 5 pounds, 12.5 ounces and was below the .01 st percentile on the

growth chart.      Lab results revealed that Child’s liver was not functioning

properly and she suffered from severe dehydration.                Hospital doctors

diagnosed Child with Failure to Thrive, admitted Child to Hospital, and

contacted Berks County Children and Youth Services (“CYS”) to report Child’s

extreme     malnutrition.       CYS    implemented   a   safety   plan   and,   after

approximately 10 days of treatment, Hospital discharged Child to the care of

a family friend.

       On February 7, 2019, CYS filed a Dependency Petition alleging that Child

was without proper parental care and control and Mother was the perpetrator

of child abuse due to physical neglect of Child pursuant to 23 Pa.C.S. § 6303.

On February 27, 2019, by agreement of the parties, the trial court adjudicated

Child dependent, granted legal custody to CYS, and ordered Child to remain




____________________________________________


2 Merriam-Webster defines “cachectic” as “affected by cachexia,” or a “general
physical wasting and malnutrition usually associated with chronic disease.”
Merriam-Webster,     http://www.merriam-webster.com/dictionary/cachectic
(last     visited    August      20,       2019);       http://www.merriam-
webster.com/dictionary/cachexia (last visited August 20, 2019).




                                           -2-
J-S43018-19



in placement with the family friend. The trial court deferred a finding of child

abuse and scheduled a March 18, 2019 hearing to address the issue.3

       On March 18, 2019, the trial court conducted a hearing on CYS’ request

to find Mother a perpetrator of child abuse. CYS presented testimony from

Linda Bloom, M.D., Medical Director of the Pediatric Hospitalist Group at

Hospital that admitted Child, and Karen Stoltzfus, CYS social worker.                Dr.

Bloom    personally     oversaw     Child’s    care   for   the   duration   of   Child’s

hospitalization and testified as an expert in the field of pediatric medicine. In

sum, Dr. Bloom testified that she has seen over 50 cases of failure to thrive

during her career and Child was one of the two worst cases. N.T. Hearing,

3/18/19, at 8, 11.          Moreover, in her expert medical opinion, Child’s

malnutrition was caused by a failure to feed Child with adequate frequency

and volume, rather than an “organic” medical reason. Id. at 20, 32. Dr.

Bloom testified that Hospital had no problems feeding Child, who ate

“ravenously” for the first few days in the hospital. Id. at 16-17. Finally, Dr.

Bloom explained that her biggest concern was that Child’s brain was not

getting adequate nourishment and Child may experience developmental

delays for the rest of her life. Id. at 34.       Ms. Stoltzfus testified that, for the

ten weeks that Mother cared for Child, Mother was the sole caretaker for Child

outside of an approximately four-hour period when a family friend babysat

____________________________________________


3The February 27, 2019 Order included a finding of child abuse in error. On
March 13, 2019, the trial court vacated the initial February 27, 2019 Order
and entered a corrected Order bearing the same date.

                                           -3-
J-S43018-19



Child. Id. at 37. On the same day, the trial court issued an Order that, inter

alia, made a finding “by clear and convincing evidence that [Child] is a victim

of child abuse as defined at 23 Pa.C.S. § 6303 due to physical neglect by

[Mother].” Order, 3/18/19.

      Mother timely appealed. Both Mother and the trial court complied with

Pa.R.A.P. 1925.

      Mother raises a sole issue on appeal: “The evidence was insufficient for

the court to find [M]other an indicated perpetrator of abuse by clear and

convincing evidence where there was no evidence that Mother either

intentionally or recklessly caused her child to be deprived of food pursuant to

23 Pa.C.S. § 6303.” Mother’s Br. at 7. Mother argues, without citation to the

record or relevant legal authority, that she suffered from post-partum

depression, which negated her intent. Id. at 6, 9.

      We review a finding of child abuse in a dependency case for an abuse of

discretion. In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015). This Court is required

to accept the findings of fact and credibility determinations of the trial court if

the record supports them, but not required to accept the lower court's

inferences or conclusions of law. Id. “The trial court is free to believe all,

part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” Interest of

T.G., 208 A.3d 487, 490 (Pa. Super. 2019) (citation omitted), appeal denied,

211 A.3d 750 (Pa. 2019).




                                       -4-
J-S43018-19



       The petitioning party must demonstrate the existence of child abuse by

clear and convincing evidence. L.Z., 111 A.3d at 1174. The Child Protective

Services Law (CPSL) defines “child abuse” to include, in relevant part,

“intentionally, knowingly or recklessly . . . [c]ausing serious physical neglect

of a child.” 23 Pa.C.S. § 6303(b.1)(7). In turn, the CPSL defines “serious

physical neglect” to include, “[t]he failure to provide a child with adequate

essentials of life, including food, shelter or medical care” that “endangers a

child’s life or health, threatens a child’s well-being, causes bodily injury or

impairs a child’s health, development or functioning.” 23 Pa.C.S. 6303(a). In

the context of a finding of child abuse in a dependency proceeding, a person

acts recklessly if “she consciously disregards a substantial and unjustifiable

risk that the serious neglect exists or will result from her conduct.” T.G., 208

A.3d at 492.4


____________________________________________


4In defining intentionally, knowingly, and recklessly, the CPLS refers to the
Crimes Codes definitions, in relevant part:

       (b) Kinds of culpability defined.--

       (1) A person acts intentionally with respect to a material element
       of an offense when:

       (i) if the element involves the nature of his conduct or a result
       thereof, it is his conscious object to engage in conduct of that
       nature or to cause such a result; and

       (ii) if the element involves the attendant circumstances, he is
       aware of the existence of such circumstances or he believes or
       hopes that they exist.



                                           -5-
J-S43018-19



       The trial court made a finding that Mother was the perpetrator of child

abuse for serious physical neglect of Child. The trial court opined:

       Child’s treating physician, Dr. Bloom, determined that Child’s
       weight loss was unrelated to any underlying medical condition or
       sickness. Child responded and physically improved simply by
       receiving food. Dr. Bloom was able to say within a reasonable
       degree of medical certainty that Child’s weight loss was the result
       of Child not being fed properly, regularly, and adequately. Rather
       than growing, as a newborn should, Child shrank towards death
       as a result of starvation.

       [CYS] established by clear and convincing evidence that Child
       suffered from abuse as defined by the CPSL. Child, by not being
       fed by Mother, was denied the essentials of life. Child’s life was
       endangered, and Child’s development was impaired. Dr. Bloom
       testified that it is possible that Child may have suffered long-term
       irreversible cognitive injury as a result of the severe malnutrition.
       . . . Not only did Mother fail to adequately feed Child, she also
       failed to promptly obtain medical treatment for Child when it was
       plainly obvious that Child was in serious danger.

____________________________________________


       (2) A person acts knowingly with respect to a material element of
       an offense when:

       (i) if the element involves the nature of his conduct or the
       attendant circumstances, he is aware that his conduct is of that
       nature or that such circumstances exist; and

       (ii) if the element involves a result of his conduct, he is aware that
       it is practically certain that his conduct will cause such a result.

       (3) A person acts recklessly with respect to a material element of
       an offense when he consciously disregards a substantial and
       unjustifiable risk that the material element exists or will result
       from his conduct. The risk must be of such a nature and degree
       that, considering the nature and intent of the actor's conduct and
       the circumstances known to him, its disregard involves a gross
       deviation from the standard of conduct that a reasonable person
       would observe in the actor's situation.

18 Pa.C.S. § 302(b).


                                           -6-
J-S43018-19



Trial Ct. Op., filed 5/17/19, at 10-11. The record supports the trial court’s

findings and, thus, we discern no abuse of discretion.

      As noted above, Mother baldly asserts that she suffered from post-

partum depression, which negated her intent to neglect the Child. Mother’s

Br. at 6, 9. Mother fails to develop any legal argument, or provide citation to

the record or legal authorities, to support her averment. Accordingly, we are

constrained to find this argument waived. See R.L.P. v. R.F.M., 110 A.3d

201, 208–09 (Pa. Super. 2015) (stating that arguments that are not

appropriately developed are waived, including those where the party

has failed to cite any authority in support of a contention).

      In conclusion, the record supports the trial court’s finding that Mother

was a perpetrator of child abuse against Child for serious physical neglect and

we find no abuse of discretion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/2019




                                     -7-
J-S43018-19




              -8-